Title: Thomas Jefferson to the Citizens of Richmond, 22 October 1809
From: Jefferson, Thomas,Foushee, William
To: Richmond, citizens of


          Sir
          The expressions of esteem & approbation with which I am addressed, by the meeting of the citizens of Richmond, through yourself as their organ, and the testimonies of respect with which they have been pleased to welcome my visit to the metropolis of my native state, are highly flattering to me, and I pray you to convey to them, & to accept for yourself, the assurances of my great thankfulness.
          I am sensible of the indulgence with which they have reviewed the various acts of duty to our country which have been made incumbent on me, in the course of it’s long struggles to recover & to establish it’s rights and liberties. the object of these struggles was of a character to command every effort which the love of our country, or the sense of it’s wrongs could inspire. I claim no other merit than that of having, with my best endeavors contributed, together with my fellow citizens at large, to the establishment of those rights, without which man is a degraded being. and I am happy in meeting here those who have been fellow laborers in the same holy cause, & who have marked their way, through all the trying scenes of our contest, by a steadfastness of purpose & of principle superior to all events.
          should the injustice of nations still destine us to further trial, my own confidence in the well-proved spirit and virtue of my fellow citizens, in their readiness to make every sacrifice for the rights and honor of our country, confirms your assurances that they will, without dismay, breast the storm which hovers over us & prove that we are able to maintain what we have been able to acquire.
          Under circumstances like these it is indeed a great consolation, that the enlightened choice of our country has confided it’s highest trusts to a citizen so distinguished by his valuable services, whose exact impartiality towards foreign nations, whose disposition to meet them on terms of reciprocity & friendship, & firmness in resenting their oppressions, are a pledge to his country, that no wrong will be offered, and no right surrendered, to any power whatever.
          I am particularly thankful, Sir, for the interest which my fellow citizens are so good as to feel & to express, in the tranquility & happiness of the remaining scenes of my life. nothing will contribute more to this than the possession of their good will: and to those for their personal welfare, I add my sincere prayers for a continuance of that prosperity so visible in the growth and aspect of the city of Richmond, and so confidently to be augured from the enterprize of it’s citizens, and the advantages it has recieved from the hands of nature.
           Th: Jefferson Richmond Oct. 22. 1809. 
        